Citation Nr: 0012297	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
October 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.  In September 1999, the Board remanded 
the claim for the purpose of conducting a Board hearing.  A 
March 2000 Board hearing was scheduled but the veteran failed 
to report.  The claim is now ready for appellate review.


FINDINGS OF FACT

1.  While in service, the veteran was treated for pain, 
swelling, and cramping of the left knee.  He was not 
diagnosed with a chronic, permanent disability of left leg.

2.  The veteran has not presented competent evidence of 
current residuals of an injury to the left leg.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for the residuals of a left leg injury, 
and there is no statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In April 1979, the veteran was seen at the Ft. Bragg Medical 
Clinic for pain in the left knee.  The veteran said that in 
addition to the pain, it also "swelled" and "cramped" when 
he walked.  He said he had bumped the knee two days 
previously.  X-rays were negative.  He was diagnosed as 
having an "MCL" [medial collateral ligament] strain.  The 
knee was wrapped, and he was given light duty for seven days 
and a prescription for the pain.  On his discharge physical 
examination, no disability of the left leg was noted, and the 
veteran did not report any problem with the left leg.

In 1979, the veteran filed a claim seeking service connection 
for a right leg injury.  He did not mention a left leg 
injury.  VA treatment records dated in July and August 1980 
show no mention of complaints or treatment for a left leg 
disorder.  The right knee was mentioned once, and no 
diagnosis was given.

In July 1998, the veteran filed his claim seeking service 
connection for residuals of a left leg injury.  He stated on 
the application that he had not had any medical treatment for 
the condition since discharge from service.  He also checked 
the box saying he had not ever filed a claim with the Office 
of Workers' Compensation Programs (OWCP), but he filled in a 
box saying he had filed a claim with OWCP in 1988 for a leg 
injury.  

The RO denied the veteran's claim.  In his notice of 
disagreement, the veteran made no contentions.  He merely 
expressed disagreement.  In his substantive appeal, the 
veteran said he wanted service connection for a left leg 
injury.  He said he believed his condition started on active 
duty and had continued to the present.  He did not say what 
his condition was, nor did he indicate where he may have been 
treated for his claimed left leg disability.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

In this case, the record shows that the veteran was treated 
for left knee pain in service, without residuals of that 
suspected MCL strain shown or complained of on separation 
examination.  However, the record is utterly devoid of any 
evidence of a current left leg disorder, to include residuals 
of the strain in service.  The veteran has asserted 
essentially nothing with respect to claimed left leg injury 
residuals.  He has denied any treatment for the left leg from 
service separation until he filed his claim in 1998.  He has 
not provided any medical evidence of a diagnosis of or 
treatment for a disability affecting the left leg.  Although 
he mentioned surgery on his leg in his substantive appeal, he 
did not say when or where the surgery took place or even 
which leg was involved or the condition for which surgery was 
performed.  Since he said in his claim that he had not been 
treated for a left leg disability post-service, the Board 
concludes that any surgery must have been after the veteran 
filed his claim.  

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).  See also, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998); Morton v. 
West, 12 Vet. App. 477 (1999).  "[U]nder section 5107, 
absent the submission and establishment of a well-grounded 
claim, the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim."  Morton, 12 
Vet. App. at 486.

The veteran was told in the rating decision on appeal and in 
the statement of the case what would be required to present a 
well-grounded claim.  He has continued to present no evidence 
at all in support of his claim.

The veteran's representative has requested a remand for an 
examination of the veteran.  Such assistance is unwarranted 
where a claimant has not presented a well-grounded claim.  In 
fact, it is precluded.  Morton, 12 Vet. App. 477.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist his including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  He has been told of the need 
to present such medical evidence.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).


ORDER

Entitlement to service connection for the residuals of a left 
leg injury is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

